66 F.3d 307
NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.UNITED STATES, Appellee,v.Jose Luis Perez LOPEZ, Defendant, Appellant.
No. 94-2134.
United States Court of Appeals, First Circuit.
Sept. 20, 1995.

Appeal from the United States District Court for the District of Puerto Rico
D.Puerto Rico
APPEAL DISMISSED.
Ramon M. Gonzalez on brief for appellant.
Guillermo Gil, United States Attorney, Jorge E. Vega Pacheco, Assistant United States Attorney, Chief, Criminal Division, and Jose F. Blanco, Assistant United States Attorney, on brief for appellee.
Before SELYA, STAHL and LYNCH, Circuit Judges.
PER CURIAM.


1
Appellant pled guilty to a single count indictment charging him with illegal reentry into the United States in violation of 8 U.S.C. Sec. 1326(b)(2).  He was sentenced at the low end of the relevant guidelines range, to 46 months imprisonment.  He challenges here only the trial court's refusal to grant a downward departure based on allegedly "extraordinary" family circumstances.


2
The sentencing hearing transcript, however, clearly reflects that the trial judge's decision was taken in an exercise of discretion, and was not based on any misunderstanding as to the court's authority to consider a departure.  Accordingly, the decision is not reviewable on appeal.  See United States v. Morrison, 46 F.3d 127, 130 (1st Cir.1995);  United States v. Romero, 32 F.3d 641, 653-54 (1st Cir.1994).


3
Appeal dismissed.  See Loc.  R. 27.1.